June 24, 2014 Embraer Overseas Limited 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 – São José dos Campos, SP Brazil RE: Shelf Registration Statement on Form F-3 Ladies and Gentlemen: We have acted as special United States counsel to Embraer Overseas Limited (the “ Company ”), an exempted limited liability company organized under the laws of the Cayman Islands, and Embraer S.A. (the “ Guarantor ” and, together with the Company, the “ Opinion Parties ”), a corporation formed under the laws of the Federative Republic of Brazil,in connection with the Registration Statement (as defined below) allowing for delayed offerings pursuant to Rule 415 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “ Securities Act
